Filing Date: 2/22/2019
Claimed Domestic Priority: 	8/22/2017 (PCT/JP2017/029959)
Claimed Foreign Priority:	8/23/2016 (JP 2016-162757)
				11/22/2016 (JP 2016-227003)
				2/27/2017 (JP 2017-035112)
Applicant: Ikeda et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 and 27-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2008/0197348) in view of Ofuji et al. (US 2010/0090205).
With regard to claim 6, Matsubara teaches, in Figs 16 and 18, an organic thin-film transistor, comprising: an insulating substrate (10); a capacitor electrode (23) formed on the insulating substrate; a first insulating layer (11) formed on the insulating substrate such that the first insulating layer is embedding the capacitor electrode therein (see figure); a gate electrode (21) formed on the first insulating layer; a second insulating layer (13) formed on the first insulating layer such that the second insulating layer is covering the gate electrode and is not covering the capacitor electrode; a source electrode (27) formed on the second insulating layer; a drain electrode (25/26) formed on the first insulating layer and the second insulating layer such that the drain electrode is extending from the first insulating layer to the second insulating layer; and a semiconductor layer (12) formed on the second insulating layer in a portion formed between the source electrode and the drain electrode and comprising an organic semiconductor material ([0048]).
Matsubara does not explicitly teach that the second insulating layer is embedding the gate electrode therein.
Ofuji teaches, in Fig 23, that the second insulating layer (25) is embedding the gate electrode (23) therein to obtain a, “device with a smaller number of manufacturing processes,” ([0312]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Matsubara with the gate insulating layer layout of Ofuji to obtain a device with a simpler manufacturing process.
With regard to claim 7, Matsubara teaches, in Figs 16 and 18, that the first insulating layer ([0059]) and the second insulating layer ([0069]) comprise different materials.
With regard to claim 8, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a dielectric constant which is higher than a dielectric constant of the second insulating layer ([0059], [0069]).
With regard to claim 9, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer first insulating layer instead of a multi-layer first insulating layer.  Ofuji in teaches ([0149]) that multi-layer first insulating layers and single layer first insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer first insulating layer for an a single layer first insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 10, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer second insulating layer instead of a multi-layer second insulating layer.  Ofuji teaches ([0135]) that multi-layer second insulating layers and single layer second insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer second insulating layer for an a single layer second insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 27, Matsubara teaches, in Figs 16 and 18, an interlayer insulating film (14) formed on the first insulating layer and the second insulating layer such that the interlayer insulating film is covering the source electrode, the drain electrode and the semiconductor layer; and a pixel electrode (29) formed on the interlayer insulating film such that the pixel electrode is penetrating through the interlayer insulating film and connected to a portion of the drain electrode (25) on the first insulating layer.
With regard to claim 28, Matsubara teaches, in Figs 16 and 18, a protective layer (38) formed on the semiconductor layer such that the protective layer is covering the semiconductor layer.
With regard to claim 29, Matsubara teaches, in Figs 16 and 18, a protective layer (38) formed on the semiconductor layer such that the protective layer is covering the semiconductor layer; an interlayer insulating film (14) formed on the first insulating layer and the second insulating layer such that the interlayer insulating film is covering the source electrode, the drain electrode and the semiconductor layer; and a pixel electrode (29) formed on the interlayer insulating film such that the pixel electrode is penetrating through the interlayer insulating film and connected to a portion of the drain electrode (25) on the first insulating layer.
Matsubara/Ofuji discloses the claimed invention except for the use of a single layer first insulating layer instead of a multi-layer first insulating layer.  Ofuji in teaches ([0149]) that multi-layer first insulating layers and single layer first insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer first insulating layer for an a single layer first insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 30, Matsubara teaches, in Figs 16 and 18, an interlayer insulating film (14) formed on the first insulating layer and the second insulating layer such that the interlayer insulating film is covering the source electrode, the drain electrode and the semiconductor layer.
With regard to claim 31, Matsubara teaches, in Figs 16 and 18, that the first insulating layer ([0059]) and the second insulating layer ([0069]) comprise different materials.
With regard to claim 32, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a dielectric constant which is higher than a dielectric constant of the second insulating layer ([0059], [0069]).
With regard to claim 33, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer first insulating layer instead of a multi-layer first insulating layer.  Ofuji in teaches ([0149]) that multi-layer first insulating layers and single layer first insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer first insulating layer for an a single layer first insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 34, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer second insulating layer instead of a multi-layer second insulating layer.  Ofuji teaches ([0135]) that multi-layer second insulating layers and single layer second insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer second insulating layer for an a single layer second insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 35, Matsubara teaches, in Figs 16 and 18, that the first insulating layer ([0059]) and the second insulating layer ([0069]) comprise different materials.
With regard to claim 36, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a dielectric constant which is higher than a dielectric constant of the second insulating layer ([0059], [0069]).
With regard to claim 37, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer first insulating layer instead of a multi-layer first insulating layer.  Ofuji in teaches ([0149]) that multi-layer first insulating layers and single layer first insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer first insulating layer for an a single layer first insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 38, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer second insulating layer instead of a multi-layer second insulating layer.  Ofuji teaches ([0135]) that multi-layer second insulating layers and single layer second insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer second insulating layer for an a single layer second insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 39, Matsubara teaches, in Figs 16 and 18, that the first insulating layer ([0059]) and the second insulating layer ([0069]) comprise different materials.
With regard to claim 40, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a dielectric constant which is higher than a dielectric constant of the second insulating layer ([0059], [0069]).
With regard to claim 41, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer second insulating layer instead of a multi-layer second insulating layer.  Ofuji teaches ([0135]) that multi-layer second insulating layers and single layer second insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer second insulating layer for an a single layer second insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 42, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer first insulating layer instead of a multi-layer first insulating layer.  Ofuji in teaches ([0149]) that multi-layer first insulating layers and single layer first insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer first insulating layer for an a single layer first insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 43, Matsubara teaches, in Figs 16 and 18, that the first insulating layer ([0059]) and the second insulating layer ([0069]) comprise different materials.
With regard to claim 44, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a dielectric constant which is higher than a dielectric constant of the second insulating layer ([0059], [0069]).
With regard to claim 45, Matsubara/Ofuji discloses the claimed invention except for the use of a single layer second insulating layer instead of a multi-layer second insulating layer.  Ofuji teaches ([0135]) that multi-layer second insulating layers and single layer second insulating layer are equivalent structures known in the art.  Therefore, because these dielectric structures were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a multi-layer second insulating layer for an a single layer second insulating layer since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 46, Matsubara/Ofuji teach(es) most aspects of the instant invention (see above with regard to claim 6).  However, Matsubara/Ofuji does not explicitly teach that the first insulating layer has a film thickness which is smaller than a film thickness of the second insulating layer.  Nonetheless, the skilled artisan would know too that insulating film thicknesses would impact the performance of the transistor, the capacitance of the capacitor, and the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Matsubara/Ofuji that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired transistor performance, capacitor capacitance, overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the first insulating layer has a film thickness which is smaller than a film thickness of the second insulating layer is used, as already suggested by Matsubara/Ofuji.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Matsubara/Ofuji.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness arrangement or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 47, Matsubara teaches, in Figs 16 and 18, that the first insulating layer has a relative dielectric constant of 3.0 or more ([0059]).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJ R GUPTA/Primary Examiner, Art Unit 2829